        Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :      CRIM. NO. 1:17-CR-342
                                              :
        v.                                    :      (Judge Rambo)
                                              :
                                              :      (Magistrate Judge Carlson)
ARTHUR LOVE                                   :

                            MEMORANDUM AND ORDER

   I.        Introduction

        In requesting release pending sentencing, Arthur Love must overcome a series

of statutory hurdles. First, by virtue of the serious drug trafficking charges lodged

against him, Love was presumed at the time of his indictment to present a danger to

the community. 18 U.S.C. § 3142(e). This presumption was further bolstered by

Love’s prior criminal history, which was marked by several previous drug

convictions. Convicted of drug trafficking on his own guilty plea, Love awaits

sentencing and is now subject to a second, higher set of legal hurdles which he must

satisfy in order to secure release pending sentencing. 18 U.S.C. § 3143(a)(2). Finally,

to the extent that he now wishes to cite some compelling circumstances, namely the

COVID-19 pandemic, as the justification for his release, Love faces yet another set

of legal hurdles, all of which must be met before we can consider his release.

        This case comes before us for consideration of a motion for presentence

release of the defendant filed pursuant to 18 U.S.C. § 3142(i), which provides that:



                                          1
       Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 2 of 22




      The judicial officer may, . . ., permit the temporary release of the
      person, in the custody of a United States marshal or another appropriate
      person, to the extent that the judicial officer determines such release to
      be necessary for preparation of the person’s defense or for another
      compelling reason.

18 U.S.C. § 3142 (i). In this case, the defendant is subject to mandatory presentence

detention pursuant to 18 U.S.C. § 3143(a)(2). Nevertheless, he seeks presentence

release pursuant to 18 U.S.C. § 3145(c) which provides that: “A person subject to

detention . . . , and who meets the conditions of release . . . , may be ordered released,

under appropriate conditions, by the judicial officer, if it is clearly shown that there

are exceptional reasons why such person’s detention would not be appropriate.”

      In the instant case, the “exceptional reason” which the defendant asserts

justifies the defendant’s temporary release from presentence detention is the

COVID-19 pandemic that is sweeping the nation, and the dangers of infection which

may result from close confinement in a custodial setting. This motion is fully briefed

by the parties, and is therefore ripe for resolution.

      We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a



                                            2
         Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 3 of 22




danger to the community. We also undertake this analysis mindful of the exacting

legal standards set by statute in this case, which involves a request for bail by a

criminal recidivist drug trafficker who is awaiting sentencing. Having conducted an

individualized assessment of the facts and circumstances presented in this case, for

the reasons set forth below it is ordered that the motion for temporary release is

DENIED.

   II.      Factual Background and Procedural History

         On November 1, 2017, the defendant was charged with seven counts of

distribution of controlled substances in violation of 21 U.S.C. § 841(a)(1),

conspiracy to distribute controlled substances in violation of 21 U.S.C. § 846, and

possession of a firearm in furtherance of drug trafficking in violation of 18 U.S.C. §

924(c)(1)(A). Following the defendant’s arrest, the United States moved pursuant to

18 U.S.C. § 3142 to detain the defendant pending trial. Initial proceedings and a

detention hearing were then conducted in this case on November 2, 2017.

         At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: the defendant is thirty-three years old and was born in

New York, and has resided in Red Lion, Pennsylvania since 2017. He resides with

his wife of almost three years, her daughter, and his child. The defendant reported



                                          3
       Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 4 of 22




that he had worked at a barber shop in York but had been unemployed since 2016

after he was shot in his right thigh. He reported that he was in good physical health,

despite a metal rod in his right thigh, and he reported no mental health issues. He

also reported using illicit substances beginning at the age of 18 and receiving

substance abuse treatment while serving a sentence in the Pennsylvania Department

of Corrections. His lengthy criminal history began at the age of fourteen and

included convictions of possession and distribution of controlled substances, driving

under the influence, as well as pending charges in York, Pennsylvania in January

and July of 2017 for manufacturing with intent to deliver controlled substances.

      Based on these facts, the pre-trial services report also recommended the

defendant’s detention based upon a careful evaluation of the following individual

characteristics of the defendant: the nature of his instant charges, his prior arrests

and convictions, his history of violent behavior and substances abuse, and the fact

that the alleged offenses were committed while he was awaiting trial on his pending

state charges.

      Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as

required. We entered this order without prejudice to a later bail application, as the



                                          4
       Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 5 of 22




defendant had not presented evidence to overcome the rebuttable presumption of

detention at that time. (Doc. 26). The district court denied Love’s motion for

reconsideration of our initial detention order on June 7, 2018, finding that the

defendant posed a danger to the community and a risk of flight, and finding that

defendant’s proposed third-party custodian, his wife, was inadequate to overcome

the presumption of detention. (Doc. 131). Specifically, the district court found that

while the defendant’s wife claimed she was unaware of the defendant’s drug

trafficking activity, a search of the home they shared with their two six-year-old

children revealed a scale, drug packaging materials, a money counter, and two

handguns, which the defendant’s wife testified she purchased legally. (Id.)

      On August 5, 2019, a plea agreement was filed in which the defendant agreed,

among other terms and conditions, to plead guilty to Count I of the indictment,

charging him with conspiracy to distribute and possess with intent to distribute 500

grams and more of cocaine hydrochloride, 280 grams and more of cocaine base, and

100 grams and more of heroin. (Doc. 227). In addition, the government agreed to

dismiss the remaining counts following sentencing. The defendant entered a guilty

plea on September 17, 2019, which was accepted by the district court on the same

day via order that deferred sentencing until after the entry of a presentence

investigation report for the defendant. A final version of this report was completed




                                         5
       Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 6 of 22




on January 14, 2020, indicating that the total minimum sentence for this offense is

10 years. A sentencing hearing has not yet been scheduled in this case.

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease.

      In addition to this generalized concern, the defendant cites the following

specific and individualized factors which heighten these medical concerns in the

instant case: his asthma, for which he is apparently receiving regular breathing

treatments while incarcerated at Adams County Prison.

      The Government, in turn, opposes this motion, arguing that the defendant’s

detention pending sentencing is mandatory under 18 U.S.C. § 3143(a). In addition,

the Government posits that the defendant’s reasons supporting the motion “neither

undermine the Court’s prior conclusion that no combination of conditions would

ensure the safety of the community nor provide any compelling reason to justify his

temporary release pending sentencing.” (Doc. 297). Quite simply, the Government

asserts that the defendant has not met the high burden to justify his release.



                                          6
          Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 7 of 22




      For the reasons set forth below, we agree and will deny this motion.

   III.     Discussion

      The defendant has entered a guilty plea in this case and is awaiting sentencing.

Therefore, the defendant’s detention is mandatory pending his sentencing unless the

court either “determines that there is a substantial likelihood that a motion for

acquittal or new trial will be granted or the Government recommends that no

sentence of imprisonment be imposed, and the court finds that the Defendant is not

likely to flee or pose a danger to any other person or the community.” United States

v. Ortiz, 2020 U.S. Dist. LEXIS 67651, *9 (M.D. Pa. Apr. 17, 2020) (citing 18

U.S.C. § 3143(a)(2)). In this case, the defendant has entered a guilty plea and the

Government is recommending a sentence of imprisonment. Thus, the exceptions

provided in 18 U.S.C. § 3143(a)(2) do not relieve the court of the mandatory

obligation to detain the defendant pending his sentencing.

      In spite of this mandatory detention, the defendant has nevertheless filed the

present motion for presentence release under 18 U.S.C. § 3145(c) in response to the

COVID-19 pandemic, alleging that this event presents an “exceptional reason” to

compel his release. As courts within this district have explained:

      In order to address Defendant’s request for temporary release pending
      sentencing, the court must first determine whether Defendant meets the
      criteria for release set forth in 18 U.S.C. §§ 3143(a)(1) or (b)(2). See 18
      U.S.C. § 3145(c). Under the pertinent subsections of Section 3143,
      release may be authorized if the court finds by clear and convincing
      evidence that the Defendant is not likely to flee or pose a danger to the

                                          7
       Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 8 of 22




      safety of any other person or the community if released. If the court
      makes these findings, then the court may order the Defendant’s release,
      under appropriate conditions, if “it is clearly shown that there are
      exceptional reasons why such person’s detention would not be
      appropriate.” 18 U.S.C. § 3145(c).

United States v. Ortiz, 2020 U.S. Dist. LEXIS 67651, *10 (M.D. Pa. Apr. 17, 2020).

Thus, in order for us to grant the defendant’s motion for temporary presentence

release, we must find by clear and convincing evidence that he does not present a

flight risk or danger to the community. This is an exacting burden of proof for Love,

a previously convicted drug trafficker who awaits sentencing for drug trafficking. In

effect, Love invites us to find that the court erred when it previously ordered his

detention. Given this high burden at this procedural stage, for the reasons set forth

below, we are unable to make this determination, and the defendant’s motion will

accordingly be denied.

         A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. §§ 3142 (i)

and 3145, this motion is best understood and evaluated in the context of the Bail

Reform Act as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress

created a comprehensive set of statutory guidelines governing release and detention

decisions for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant

                                         8
       Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 9 of 22




      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

                                          9
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 10 of 22




there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Further, given Love’s guilty plea, the defendant’s detention is mandatory

pending his sentencing unless the court either “determines that there is a substantial

likelihood that a motion for acquittal or new trial will be granted or the Government

recommends that no sentence of imprisonment be imposed, and the court finds that

the Defendant is not likely to flee or pose a danger to any other person or the

community.” United States v. Ortiz, 2020 U.S. Dist. LEXIS 67651, *9 (M.D. Pa.

Apr. 17, 2020) (citing 18 U.S.C. § 3143(a)(2)).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142 (i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the



                                          10
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 11 of 22




meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standards prescribed by statute—which require a showing of some

“compelling” or “exceptional reason” to warrant temporary release from custody—

suggest that such motions must meet exacting standards and “the few courts that

have ordered temporary release on the basis of such a condition have done so only

‘sparingly’ and typically in order ‘to permit a defendant’s release where, for

example, he is suffering from a terminal illness or serious injuries[,]’ ” United States

of America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar.

30, 2020) (quoting United States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036,

at *2 (E.D.N.Y. Mar. 20, 2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling or exceptional reasons justifying temporary release is an

individualized judgment which takes into account the unique circumstances of each

case and each defendant. Thus, courts have allowed for temporary release where a

defendant’s specific circumstances presented a compelling and immediate need for

release. For example, release of a defendant is permitted under § 3142(i) when that

defendant is suffering from a terminal illness or serious injuries. See, e.g., United

States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant



                                          11
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 12 of 22




suffering from terminal AIDS that could no longer be managed by correctional

authorities); see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143

(D.P.R. 2002) (permitting release where defendant sustained “serious” and

“grotesque” gunshot wounds, suffered a heart attack, underwent an emergency

tracheotomy, was partially paralyzed, could not use his hands, and had open and

infected wounds about his body, and where the United States Marshal’s Service

reused to take custody of him until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular



                                        12
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 13 of 22




vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender. Thus, “in considering the propriety of temporary

release, the court would need to balance the reasons advanced for such release

against the risks that were previously identified and resulted in an order of


                                          13
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 14 of 22




detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020). In addition, those defendants seeking presentence release must

demonstrate by clear and convincing evidence that they do not present a risk of flight

or a danger to the community.

      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.

          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      At the outset, Love contends that he meets the exacting standard for

presentence release, arguing that there is a substantial likelihood that a motion for

acquittal or a new trial will be granted in his case. On this score, Love directs us to

the Direct Appeal Waiver in his plea agreement, which states that the waiver is


                                          14
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 15 of 22




enforceable so long as the sentence imposed is within the applicable guideline range

and that the calculation of the guideline range is consistent with the stipulation of

the parties. (Doc. 227, at 21-22). Love argues that the final presentence report

includes a two-level enhancement for possession of a dangerous weapon, which

brings his offense level to 34, whereas the parties stipulated to an offense level of

32. (Doc. 227, at 10; Doc. 264, at 10). Accordingly, Love asserts that the appeal

waiver is preliminarily unenforceable.

      This argument by Love fails for two reasons. First, and most significantly, we

note that Love has not yet been sentenced by the district court. Accordingly, should

the district judge impose a sentence within the stipulated range, there will be no

arguable breach of the agreement and no right to vitiate the appeal waiver. See

United States v. Lockett, 406 F.3d 207, 213 (3d Cir. 2005) (“The waiver of an appeal

will not be invalidated merely because unanticipated events occur in the future”). In

any event, the remedy for an alleged breach of the agreement would be specific

performance, and therefore in no event would this sentencing dispute, which is not

yet ripe, result in an acquittal. See United States v. Moscahlaidis, 868 F.2d 1357,

1361 (3d Cir. 1989) (“When the government fails to adhere to the plea agreement,

the sentence must be vacated and the case remanded to the district court to either

allow the appellant to withdraw his plea or grant specific performance of the plea

agreement”); United States v. Erwin, 765 F.3d 219, 231 (3d Cir. 2014) (holding that



                                         15
        Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 16 of 22




specific performance of the plea agreement meant a de novo sentencing, as

“[s]pecific performance is feasible and is a lesser burden on the government and

defendant”). Moreover, Love has not provided any evidence to rebut our previous

findings that he poses a danger to the community and a risk of flight. Accordingly,

Love cannot meet the exacting standard for his release pending sentencing under §

3143.

        Further, we find that Love’s concerns regarding the instant COVID-19

pandemic do not meet the stringent standard necessary for his temporary release.

Our analysis begins with the proposition that “[w]hile the COVID-19 pandemic has

given rise to exceptional and exigent circumstances that require the prompt attention

of the courts, it is imperative that they continue to carefully and impartially apply

the proper legal standards that govern each individual’s particular request for relief.”

United States v. Roeder, No. 20-1682, 2020 WL 1545872, at *3 (3d Cir. Apr. 1,

2020). In this case, our careful and impartial application of the legal standards

mandated by § 3142(i), requires us to assess both the public safety grounds for the

defendant’s initial detention as well as: (1) the specificity of the defendant’s stated

COVID-19 concerns; (2) the extent to which the proposed release plan is tailored to

mitigate or exacerbate other COVID-19 risks to the defendant; and (3) the likelihood

that the defendant’s proposed release would increase COVID-19 risks to others.




                                          16
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 17 of 22




      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case,

beyond a genuine, but generalized, concern regarding the risks created by COVID-

19, the defendant alleges that he suffers from asthma a condition which the CDC has

warned can increase an individual’s exposure to the virus. However, we have found

numerous cases from courts who have had the opportunity to consider whether

asthma justifies pre-trial release, and the vast majority of courts have determined

that it does not. See, e.g., United States v. Christian, 2020 U.S. Dist. LEXIS 60103

(D. Md. Apr. 6, 2020) (denying temporary release on grounds of underlying asthma

diagnosis); United States v. Tucker, 2020 U.S. Dist. LEXIS 59516 (D. Md. Apr. 3,

2020) (collecting cases) (severe asthma, high blood pressure and high cholesterol

insufficient to justify temporary release); United States v. Pritchett, CR 19-280, 2020

WL 1640280, *3 (W.D. Pa. Apr. 2, 2020) (asthma diagnosis insufficient to grant

temporary release); United States v. Crosby, 2020 U.S. Dist. LEXIS 58189 (D. Md.

Apr. 2, 2020) (previous diagnosis of pneumonia, asthma, and a need for an albuterol



                                          17
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 18 of 22




inhaler insufficient to allow temporary release); United States v. Jones, 2:19-CR-

00249-DWA, 2020 WL 1511221, *3 (W.D. Pa. Mar. 29, 2020) (hypertension, sleep

apnea, and asthma were not sufficient to grant temporary release); United States v.

Gileno, 2020 U.S. Dist. LEXIS 47590 (D. Conn. Mar. 19, 2020) (high blood

pressure, high cholesterol, asthma, and allergies insufficient to allow temporary

release). These cases are particularly important to our analysis here, given that the

defendant has not provided us with any documentation of this alleged medical

condition.

      Instead, we must then weigh those specific health concerns against the

substantial public safety considerations which led the us to order the defendant’s

detention in the first instance and which led the district court to deny reconsideration

of our detention order. In this case, the following factors, unique to the defendant,

compelled the decision to detain the defendant as a risk of flight and danger to the

community: the nature of his instant charges, his prior arrests and convictions, his

history of violent behavior and substances abuse, and the fact that the alleged

offenses were committed while he was awaiting trial on his pending state charges.

In addition, the district court noted that, although the defendant’s wife claimed to

have no knowledge of the defendant’s drug trafficking activity, there were two

handguns, drug packaging materials, a money counter, and a scale in the home they

shared with their two six-year-old children. (Doc. 131). Indeed, the defendant’s wife



                                          18
       Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 19 of 22




testified that she legally purchased the two handguns found in their home. (Id.) Thus,

the defendant is unable to prove by clear and convincing evidence that he does not

pose a danger to society or a flight risk in this case.

      Lastly, we note that we are not required to conduct an evidentiary hearing to

determine whether presentence release is appropriate. See United States v. Oaks, 793

F. App’x 744, 747 (10th Cir. 2019); United States v. Hensler, 18 F.3d 936 (5th Cir.

1994); United States v. King, 849 F.2d 485, 490 (11th Cir. 1988); see also Jones,

2020 U.S. Dist. LEXIS 59755, 2020 WL 1674145, at *2-5. Given our finding that

the defendant cannot meet the exacting standards required for his release pending

sentencing, in this case, in the exercise of our discretion we are declining to schedule

such a hearing. On this score, we find that the facts and circumstances which caused

the court to initially detain the defendant have not materially changed. However, the

legal benchmarks which Love must meet to secure release have changed in ways

which dramatically heighten the showing he must make to justify release prior to

sentencing, Given this changed legal landscape, quite simply, the defendant has not

and cannot demonstrate either that he does not pose a danger to the community or

that the onset of the COVID-19 pandemic presents such an exceptional reason to

justify his temporary release. Indeed, the burden this defendant faces as a

presentence detainee to garner his temporary release is higher than the typical burden

for those defendants being held pending their trials. Here, the only basis propounded



                                           19
         Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 20 of 22




to justify the defendant’s release is the onset of the novel coronavirus and the fear of

harm that could come from infection. Since it is well-established that pretrial

detainees who merely argue generalized concerns regarding the novel coronavirus

coupled with a diagnosis of asthma, are not entitled to temporary release, United

States v. Tucker, 2020 U.S. Dist. LEXIS 59516 (D. Md. Apr. 3, 2020) (severe

asthma, high blood pressure and high cholesterol insufficient to justify temporary

release), we can hardly determine that the defendant in this case, seeking presentence

release with an even higher statutory burden, should be entitled to release. Given

these circumstances, we do not find it necessary to subject the defendant, counsel,

and an additional third-party custodian to a hearing in this case where the defendant

was otherwise unable to meet the difficult burden that he faced in this case.

   IV.     Conclusion

      Weighing and balancing these countervailing considerations we conclude that

the defendant’s motion for temporary release pursuant to 18 U.S.C. § 3142(i) will

be DENIED. “Because the Court is mindful that both the conditions in . . . jail and

the COVID-19 pandemic itself are both rapidly evolving, it will entertain a renewed

request for release if—at some point in the future—it becomes clear” that there are

exceptional reasons that justify the defendant’s release. United States of America v.

Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020).




                                          20
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 21 of 22




Therefore, this order is entered without prejudice to renewal of this motion at some

future date should the defendant’s circumstances materially change.

      An appropriate order follows.

      So ordered this 27th day of April 2020.




                                      /s/ Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge




                                        21
      Case 1:17-cr-00342-SHR Document 299 Filed 04/27/20 Page 22 of 22




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :     CRIM. NO. 1:17-CR-342
                                               :
      v.                                       :     (Judge Rambo)
                                               :
                                               :     (Magistrate Judge Carlson)
ARTHUR LOVE                                    :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are exceptional reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 27th day of April 2020.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                          22
